Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 28th, 2021 has been entered. Claims 1-6 and 8-10 remain pending in the application. 
Response to Arguments
Applicant’s amendments to the Claims have overcome each claim objection and the claim 3 112(b) rejection previously set forth in the Non-Final Office Action Mailed November 27th, 2020.
Applicant’s arguments, see Page 1, Para. 4, filed 02/28/2021, with respect to claim 6 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 6 has been withdrawn. 
Applicant’s arguments, see Page 10, Para. 1 and Page 11, Para. 1, filed 02/28/2021, with respect to the rejection of claim 1 under 35 USC 103 over Satoshi in view of Kuriyama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nishiwaki et al. (US 2014/0137999 A1) in view of Lopez el al. (US 2004/0045649) and Cantu et al. (US 2002/0134477 A1) in view of Lopez et al. (US 2004/0045649 A1) as detailed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (US 2014/0137999 A1) in view of Lopez et al. (US 2004/0045649).
Regarding claim 1, Nishiwaki teaches a pneumatic tire (Para. [0024]) comprising a tread face (Para. [0025]), a plurality of main grooves extending in a tire circumferential direction in the tread face 
In an analogous art, Lopez teaches a pneumatic tire (Para. [0030]) comprising a tread face (Para. [0030]), a plurality of main grooves extending in the tire circumferential direction in the tread face (Fig. 1, Ref. Num. 12), a plurality of land lines defined by the plurality of main grooves (Fig. 1, Ref. Num. 5, 5’), wherein at least one of the plurality of main grooves extend outward in a tire diametrical direction from a tread profile (Fig. 2), and a plurality of lateral grooves are formed at intervals in the tire circumferential direction in the at least one land line (Fig. 1, Ref. Num. 13, 13’). Lopez also teaches that each of the blocks formed between the lateral grooves has a protruding height from the tread profile that increases from circumferential opposite end portions towards the central portion (Fig. 2). This protruding height is positioned on one side of a center of each of the blocks in the tire circumferential direction (Fig. 2, Ref. Num. 112’).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nishiwaki with Lopez to have a protruding height positioned on the leading half of the block in the tire circumferential direction. This modification will markedly improve regular and irregular wear in the tire (Lopez; Para. [0049]) which is a consideration for both passenger and heavy duty tires. Since Nishiwaki teaches a void ratio that is smaller on the leading half of the block in the tire circumferential direction in the at least one land line (Fig. 1, Ref. Num. 6, 20), one of ordinary skill in the art would 
Regarding claim 2, Lopez teaches a pneumatic tire wherein a top face of each of the blocks is formed in an arc shape protruding outward in the tire diametrical direction in a section parallel to a tire equatorial plane (Fig. 2). 
Regarding claim 6, Nishiwaki teaches the pneumatic tire wherein the blocks are formed in a mediate land line positioned on an outer side of the center land line in a tire width direction (Fig. 1, Ref. Num. 6R).
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (US 2014/0137999 A1) in view of Lopez et al. (US 2004/0045649) as applied to claims 1 and 2 above, and further in view of Kazumasa (JP 2017019398 A).
Regarding claims 4 and 5, Nishiwaki in view of Lopez does not teach the tire wherein a top face of each of the blocks is formed in an arc shape protruding outward in the tire diametrical direction along a tire meridian.
In an analogous art, Kazumasa teaches a tire wherein a top face of each of the blocks is formed in an arc shape protruding outwards in the tire diametrical direction in a section along the tire meridian (Fig. 1, 3, Ref. Num. 51, 51a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nishiwaki in view of Lopez with Kazumasa in order to have the blocks formed in an arc shape protruding outward in the tire diametrical direction along a tire meridian. This modification will help normalize the contact length along the block which will improve the grounding property of the tire (Kazumasa; Para. [0021] of the English Translation provided herein).
Regarding claim 8, Nishiwaki in view of Lopez teaches the tire wherein a void ratio of a third area positioned on one side of a center of each of the blocks in the tire width direction is smaller than a 
	In an analogous art, Kazumasa teaches a tire wherein a void ratio of a third area positioned on one side of a center of each of the blocks in the tire width direction is smaller than a void ratio of a fourth area (Fig. 2, Ref. Num. A, B, 5) and that the protruding height of the third area, with the smaller void ratio, is larger than a protruding height of the fourth area (Fig. 3, Ref. Num. A, B, 51a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nishiwaki in view of Lopez with Kazumasa in order to have the largest protruding height in the tire width direction be in the area of the block with regards to the tire width direction with the lowest void ratio. This modification will help normalize the contact length in the block as the area with the lower void ratio will naturally have the higher rigidity and the longer contact length. When the largest protruding height is present in that area, the contact length will be lowered to become more normalized over the block which will improve the grounding property (Kazumasa; Para. [0021]).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cantu et al. (US 2002/0134477 A1) in view of Lopez et al. (US 2004/0045649 A1).
Regarding claim 1, Cantu teaches a pneumatic tire (Para. [0055]) comprising a tread face (Fig. 5), a plurality of main grooves extending in a tire circumferential direction in the tread face (Fig. 5, Ref. Num. 15, 16, 17), and a plurality of notches or grooves formed at intervals in the tire circumferential direction in the at least one land line (Fig. 5, Ref. Num. 23, 31, 34). Cantu also teaches that a void ratio on one side of a center of each of the blocks in the tire circumferential direction is smaller than a void ratio of a second area on the other side (Fig. 5, Ref. Num. 18), but does not teach that the protruding height of the first area is larger than the protruding height of the second area. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cantu with Lopez to have a protruding height positioned on the leading half of the block in the tire circumferential direction. This modification will markedly improve regular and irregular wear in the tire (Lopez; Para. [0049]) which is a consideration for both passenger and heavy duty tires. Since Cantu teaches a void ratio that is smaller on the leading half of the block in the tire circumferential direction in the at least one land line (Fig. 5, Ref. Num. 18), one of ordinary skill in the art would realize that this results in a tread having the highest protruding point in the area of the block with the smallest void ratio.
Regarding claim 2, Lopez teaches the pneumatic tire wherein a top face of each of the blocks is formed in an arc shape protruding outward in the tire diametrical direction in a section parallel to a tire equatorial plane (Fig. 2). 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cantu et al. (US 2002/0134477 A1) in view of Lopez et al. (US 2004/0045649 A1) as applied to claim 2 above, and further in view of Tada (JP 6230968 B2).

In analogous art, Tada shows that the swelling height of the blocks should be based off of the length of the block in the tire circumferential direction (Para. [0023] of the English translation provided herein). Therefore, if the block with the longer length in the tire circumferential direction, first length, has the higher protruding height, that block will also have a larger radius of curvature.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cantu in view of Lopez with Tada to have blocks with the larger length in the circumferential direction to have the larger radius of curvature. This modification will suppress an excessive increase in the ground pressure of the protruding section (Tada; Para. [0023]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cantu et al. (US 2002/0134477 A1) in view of Lopez et al. (US 2004/0045649 A1) and Tada (JP 6230968 B2).
Regarding claim 9, Cantu teaches a pneumatic tire (Para. [0055]) comprising a tread face (Fig. 5), a plurality of main grooves extending in a tire circumferential direction in the tread face (Fig. 5, Ref. Num. 15, 16, 17), and a plurality of notches or grooves formed at intervals in the tire circumferential direction in the at least one land line (Fig. 5, Ref. Num. 23, 31, 34). Cantu also teaches that the blocks comprise blocks having a first length in the tire circumferential direction (Cantu; Fig. 5, Ref. Num. 18) and blocks having a second length in the tire circumferential direction (Fig. 5, Blocks to the left of groove 16) wherein the first length is larger than the second length (Fig. 5, Ref. Num. 18).  However, Cantu does 
In an analogous art, Lopez teaches a pneumatic tire (Para. [0030]) comprising a tread face (Para. [0030]), a plurality of main grooves extending in the tire circumferential direction in the tread face (Fig. 1, Ref. Num. 12), a plurality of land lines defined by the plurality of main grooves (Fig. 1, Ref. Num. 5, 5’), wherein at least one of the plurality of main grooves extend outward in a tire diametrical direction from a tread profile (Fig. 2), and a plurality of lateral grooves are formed at intervals in the tire circumferential direction in the at least one land line (Fig. 1, Ref. Num. 13, 13’). Lopez also teaches that each of the blocks formed between the lateral grooves has a protruding height from the tread profile that increases from circumferential opposite end portions towards the central portion (Fig. 2). This protruding height is formed in an arc shape protruding outward in the tire diametrical direction (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cantu with Lopez to have top face of each of the blocks formed in an arc shape protruding outwards. This modification will markedly improve regular and irregular wear in the tire (Lopez; Para. [0049]) which is a consideration for both passenger and heavy duty tires.
Cantu and Lopez teach a tire where the blocks comprise blocks having a first length in the tire circumferential direction (Cantu; Fig. 5, Ref. Num. 18) and blocks having a second length in the tire circumferential direction (Fig. 5, Blocks to the left of groove 16) wherein the first length is larger than the second length (Fig. 5, Ref. Num. 18). Cantu and Lopez also teach an arc with a radius of curvature forming an arc face on top of each of the blocks (Lopez; Fig. 2), but do not teach that the radius of curvature is larger for a block with a first length in the tire circumferential direction than for a block with a second length.
In analogous art, Tada shows that the swelling height of blocks should be based off of the length of the block in the tire circumferential direction (Para. [0023]). Therefore, if the block with the longer 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cantu and Lopez with Tada to have blocks with the larger length in the circumferential direction to have the larger radius of curvature. This modification will suppress an excessive increase in the ground pressure of the protruding section (Tada; Para. [0023]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (US 2014/0137999 A1) in view of Lopez et al. (US 2004/0045649) and Kazumasa (JP 2017019398 A).
Regarding claim 10, Nishiwaki teaches a pneumatic tire (Para. [0024]) comprising a tread face (Para. [0025]), a plurality of main grooves extending in a tire circumferential direction in the tread face (Fig. 1, Ref. Num. 3A, 3B), a plurality of land lines defined by the plurality of main grooves in the tread face (Fig. 1, Ref. Num. 6R, 5), and a plurality of lateral grooves or notches formed at intervals in the tire circumferential direction in the at least one land line (Fig. 1, Ref. Num. 4a, 20). Nishiwaki also teaches that a void ratio of a third area positioned on one side of a center of each of the blocks in the tire width direction is smaller than a void ratio of a fourth area on the other side of each of the blocks in the tire width direction (Fig. 1, Ref. Num. 6R, 20), but Nishiwaki does not teach each of the blocks having a protruding height that increases from circumferential opposite ends.
In an analogous art, Lopez teaches a pneumatic tire (Para. [0030]) comprising a tread face (Para. [0030]), a plurality of main grooves extending in the tire circumferential direction in the tread face (Fig. 1, Ref. Num. 12), a plurality of land lines defined by the plurality of main grooves (Fig. 1, Ref. Num. 5, 5’), wherein at least one of the plurality of main grooves extend outward in a tire diametrical direction from a tread profile (Fig. 2), and a plurality of lateral grooves are formed at intervals in the tire circumferential direction in the at least one land line (Fig. 1, Ref. Num. 13, 13’). Lopez also teaches that each of the blocks formed between the lateral grooves has a protruding height from the tread profile that increases 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nishiwaki with Lopez to have a protruding height positioned on the leading half of the block in the tire circumferential direction. This modification will markedly improve regular and irregular wear in the tire (Lopez; Para. [0049]) which is a consideration for both passenger and heavy duty tires. Since Nishiwaki teaches a void ratio that is smaller on the leading half of the block in the tire circumferential direction in the at least one land line (Fig. 1, Ref. Num. 6, 20), one of ordinary skill in the art would realize that this results in a tread having the highest protruding point in the area of the block with the smallest void ratio.
Nishiwaki and Lopez teach a tire that has a void ratio of a third area positioned on one side of a center of each of the blocks in the tire width direction is smaller than a void ratio of a fourth area on the other side of each of the blocks in the tire width direction (Nishiwaki; Fig. 1, Ref. Num. 6R, 20), but they do not teach that the protruding height is larger in the third area.
In an analogous art, Kazumasa teaches a tire wherein a void ratio of a third area positioned on one side of a center of each of the blocks in the tire width direction is smaller than a void ratio of a fourth area (Fig. 2, Ref. Num. A, B, 5) and that the protruding height of the third area, with the smaller void ratio, is larger than a protruding height of the fourth area (Fig. 3, Ref. Num. A, B, 51a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nishiwaki in view of Lopez with Kazumasa in order to have the largest protruding height in the tire width direction be in the area of the block with regards to the tire width direction with the lowest void ratio. This modification will help normalize the contact length in the block as the area with the lower void ratio will naturally have the higher rigidity and the longer contact length. When the largest .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reinhardt et al. (US 2015/0306917 A1) teaches a block with a protruding height in the tire circumferential direction as well as a void ratio that is lower on one side of the block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571)270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATELYN B WHATLEY/               Supervisory Patent Examiner, Art Unit 1749